UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-7608



In Re:   VINCENT F. RIVERA,

                                                            Petitioner.




                 On Petition for Writ of Mandamus.


Submitted: November 15, 2006                 Decided:   November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent F. Rivera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vincent F. Rivera petitions for a writ of mandamus

seeking   an   order    directing     the   district    court   to   accept   his

complaint for filing and challenging the validity of 28 U.S.C.

§ 1915 (2000), which was amended by the Prison Litigation Reform

Act.   We conclude that Rivera is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).              Further, mandamus is a

drastic     remedy     and   should    only   be   used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Additionally, mandamus may not be used as a substitute for appeal.

In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Rivera is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny Rivera’s motion objecting to the terms of the

Prison Litigation Reform Act and deny the petition for writ of

mandamus.      Rivera’s motion to expedite is denied as moot.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED


                                      - 2 -